Gunter, Justice.
The appellee filed an action for divorce against appellant in the trial court. The appellant filed responsive pleadings including a counterclaim, and she also made application to the court for temporary alimony and attorney’s fees pending the termination of the litigation.
After a hearing, the trial judge entered an order denying temporary alimony and attorney’s fees to the appellant pending the termination of the litigation and until further order of the court.
The appellant has come here, contending that this judgment constituted an abuse of judicial discretion.
We have reviewed the entire record in this case, and we cannot conclude that the trial judge abused his discretion in denying temporary alimony and attorney’s fees pending the termination of this divorce case. See Moss v. Moss, 196 Ga. 340 (26 SE2d 628).

Judgment affirmed.


All the Justices concur.